Opinion by
Mb; Justice Fell,
The question presented by this case relates to the power of a married woman to bind herself by the renewal of an accommodation indorsement made before her marriage. The defendant, when single, indorsed a promissory note at four months for $10,000 for the accommodation of the maker, her brother. Once before marriage she renewed her indorsement, and after her marriage she renewed it as the notes became due at intervals of four months for the period of nearly five years. The last of the series of notes was protested and this suit brought upon it. The statement was drawn and the case presented by the plaintiff upon the theory that the notes given before marriage and the renewals after marriage were parts of a continuing transaction, and that the defendant’s liability was to be drawn from the whole of it.
The marriage of the defendant did not affect her relation to obligations into which she had previously entered so as to *184release her from on antenuptial contract, and it is conceded that the protest of the first note which became due after her marriage would have fixed her liability as to it; but it is claimed that she was without power after marriage to renew her indorsement, as she is not permitted by the act of June 8, 1893, to become an accommodation indorser. The learned judge before whom the case was tried without a jury held as conclusions of law that the defendant was discharged from liability upon the note indorsed by her before marriage and which ¡matured thereafter by the failure of the bank to protest it for nonpayment; that the failure to protest was not waived by the indorsement of new notes from time to time, and that she was not bound by the indorsements made after marriage for the reason that she was incompetent to incur liability as an accommodation indorser. '
The primary question is whether a married woman is bound by the renewal of an existing valid contract entered into before marriage when the contract is one which the law does not authorize her to make after marriage. The act of 1893 gives a married woman the same right to acquire, control and dispose of property and to make contracts in relation thereto that she possessed before marriage. The limitation placed upon the power conferred is that she “ may not become accommodation endorser, maker, guarantor or surety for another.” The purpose of the limitation is to protect her from contracts not connected Avith the management of her estate and from which she could derive no advantage. As to contracts relating to her own estate or affairs the existing restraint was removed; it remains as to a class of contracts into which she might be induced or constrained to enter for the benefit of others.
The defendant was liable on the indorsement of the note which became due two months after her marriage. True, her liability was conditional only, but it would have been fixed and made absolute by protest and notice. By the renewal of her indorsement she did not enter into a new obligation for the benefit of another, but she continued and extended for her own benefit an existing obligation by which she was bound. By so doing she did not “ become an accommodation endorser ” and enter into a new forbidden contract. The contract already existed, and its continuance Avas for the relief and benefit of *185her estate. A construction of the act which denies a woman after marriage the power to continue an antecedent obligation would in many cases impose a hardship upon her. If she cannot continue, the alternative is to pay, however great may be the loss to her estate. Such a construction is not required by the letter of the act, and would not be in harmony with its spirit. The proviso of the act of 1887, which is incorporated into the act of 1893, is for the protection of women after marriage from a class of contracts in which they have no direct interest, and from which their estates can derive no advantage. The renewal of an obligation contracted before marriage, we think, does not come within the meaning of the act, although the obligation may belong to the prohibited class. The bank could have bound the defendant to the payment of the note absolutely by protest. She' could have bound herself by a waiver of protest. The renewal of her indorsement at the maturity of the note was but the recognition and continuance of an obligation which she had before assumed and which was binding upon her.
Whether the power of attorne}’- given by the defendant to G. M. McCauley authorized the indorsement made by him of the note of March 7, 1890, is not material. If she had power to renew the indorsement after marriage she could do it by her attorney, and if the power under which he acted was not broad enough it was competent for her to ratify and confirm his act. This she did.
The indorsement of notes in renewal by the defendant after she had been released from liability on preceding notes because of the failure of the bank to protest them for nonpayment was not under the circumstances the assumption of a new liability as accommodation indorser. After her marriage she resided in Montana. The notes -were sent to her by her attorney for indorsement. Most of them were returned to the bank before the maturity of the notes which they were intended to renew. The bank relied upon her carrying out in good faith the understanding which existed between them as to renewals. She did carry it out. It was not at any time the intention of either party that she was assuming a new obligation for her brother; but it was the intention of both that the renewals should be as of the dates of the notes renewed, that there should be no gap, and that she *186was continuing her own obligation entered into before marriage by wbicb she was bound.
While the defendant was not authorized after marriage to enter into a new contract as accommodation indorser, it was competent for her to continue her valid antenuptial contract. In dealing with this the act of 1893 imposed no limitation upon her power. She could have taken advantage, as could any indorser, of the failure of demand and notice by the holder of the note, or she could overlook the omission and recognize and reassert her liability by a new indorsement. By so doing she was not entering into a new contract not authorized by the act.
Substantially the same principle was asserted in Brunner’s Appeal, 47 Pa. 67. Under the act of 1848 a married woman was liable on her antenuptial contract, but was without power to confess judgment for a debt due by her. It was held in the ease cited that she could agree to the revival of a judgment entered after marriage by virtue of a power of attorney signed by her before marriage, for the reason that it was not the creation of a new liability but the renewal of one already existing. We are of opinion that under the findings of fact judgment should have been entered for the plaintiff.
The judgment is reversed and set aside, and now, October 5, 1896, judgment is entered for the plaintiff for the amount of the note of August 17, 1894, with interest and costs of protest, $12,202.06.